El. Juez Asociado Sr. Wolp,
emitió la opinión del Tribunal.,
En el presente caso se presentó una acusación contra Teodoro Vidal en la Corte de Distrito de San Juan por in-fracción, del Reglamento de Sanidad,'de-la cual fue de clarado! culpable.- Alega la acusación que dicho-Teodoro Vidal como| *117gestor de la casa Aboy, Yidal y Cía., dejó de efectuar ciertas reformas en una casa perteneciente a dicha firma, no obstante estar obligado a ello por los Reglamentos de Sanidad, y de habérsele notificado para que hiciera dichas reformas dentro de cierto término. El reglamento en cuestión es el No. 3, y se refiere, a determinadas clases de casas. La acusación es defectuosa porque en ella no se determina cuál es la clase de casa de que ha de responder el apelante. A menos que la acusación alegue si la casa es de. vivienda o se determine en alguna otra forma, es imposible, de acuerdo con la misma, resolver que el acusado estuviera sujeto al Cumplimiento de alguna obligación, y por consiguiente, que no se hubiera cum-plido con la misma. Igual principio ha sido sostenido por este tribunal en los casos de El Pueblo v. Blanco, 18 D. P. R., 1020, El Pueblo v. Gestera, (pág. 7,) y El Pueblo v. Gestera, (pág. 18.)
La sentencia debe ser revocada.

Revocada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados MacLeary, del Toro y Aldrey.